Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	Claim(s) 17-22 and 29-33 were previously pending and were rejected in the previous office action. Claim 17 was amended. Claim(s) 18-22 and 29-33 were originally/previously presented. Claim(s) 1-7 and 15-16 were withdrawn. Claim(s) 8-14 and 23-28 were cancelled. Claim(s) 17-22 and 29-33 are currently pending and have been examined.  

Response to Arguments
Claim Rejections - 35 USC § 101
	Applicant’s arguments, see pages 11-18 of Applicant’s Response, filed April, 12, 2022, with respect to ‘Alice,’ 35 USC § 101 rejection of Claim(s) 17-22 and 29-33 have been fully considered but they are not persuasive.

	First, Applicant first argues, on page(s) 13-14, that the amended Independent
Claim(s) 17 and 29-30 do not fall within the revised Step 2A prong one framework since the limitations do not fall within the grouping of “Certain Methods of Organizing Human Activity,” and/or “mental processes.” Examiner, respectfully, disagrees with applicant’s arguments. As an initial matter, the above grouping along with its sub-groupings can encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-grouping(s). In this case, Independent claim(s) 1 and 29-30 are directed to an abstract idea without significantly more. The claim(s) as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and/or following rules or instructions), fundamental economic principles or practices, and/or commercial interactions (e.g., sales activities or behaviors and/or business relations). In particular the “searching for a location set involved in a new stacking operation, when detecting the new stacking operation of a current Stock Keeping Unit (SKU) item is completed,” “for each location in the location set, determining a current upper limit of a unit volume of the current SKU item in a location according to a location volume of accommodation in the location and a storage quantity of the current SKU item in the location,” “updating a historical volume of the current SKU item according to the current upper limit of the unit volume of the current SKU item on each location,” “determining an effective volume of accommodation in the location storing a largest quantity of the current SKU item,” “determining an estimated volume value of the current SKU item by dividing the effective volume of accommodation in the location storing the largest quantity of the current SKU item by a historical maximum storage quantity of the current SKU item, and using the estimated volume value of the current SKU item as an actual volume of the current SKU item,” “determining a total volume of the current SKU item associated with an order according to the actual volume of the current SKU item,” step(s) are merely certain methods of organizing human activity: managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and/or following rules or instructions), fundamental economic principles or practices, and/or commercial interactions (e.g., sales activities or behaviors and/or business relations). Examiner, further, notes that applicant has provided ‘the steps of organizing human activities are disclosed and claimed as part of the method,’ see applicants arguments on page 16. Therefore, the claim(s) recite at least an abstract idea of certain methods of organizing human activity.

	Second, Applicant argues on page 14 of applicants’ arguments, that the amended Independent Claim(s) 17 and 29-30 do not fall within the revised Step 2A prong one framework under mental processes since the steps can not be performed solely in the mind when the claims require a machine to perform certain step(s). Examiner, respectively, disagrees with applicant’s arguments. As an initial matter, the courts do not distinguish between mental processes that are performed by humans and claims that recite mental processes performed on a computer, see MPEP 2106.04(a)(2)(III). As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). Similar to, In re Brown, when the court provided that a claim to identifying head shape and applying hair designs was merely a process that can be practically performed in the human mind. Here, applicant’s claim limitations are recited at a high level of generality that can be performed in the human mind when the limitations recite determining a upper limit unit volume for a current SKU item in a location, which, an estimated volume can be determined and used as an actual volume for the current SKU item. Examiner, respectfully, notes that the “determining an estimated volume value of the current SKU item by dividing the effective volume of accommodation in the location storing the largest quantity of the current SKU item by a historical maximum storage quantity of the current SKU item,” step(s)/functions can also be considered a mathematical concept (i.e., mathematical calculations and/or mathematical relationships). Examiner, also, notes that the “instructing,” limitation was not considered under the abstract idea, see the below analysis. Therefore, the claim(s) recite at least an abstract idea of mental processes and/or mathematical concept. However, even assuming arguendo, that applicant has some merit that the claims cannot be performed mentally. The claims would still fall under certain methods of organizing human activity, see above analysis.

	Third, Applicant argues on page(s) 14-17 of applicants’ arguments, that the claims are integrated into a practical application since the system provides an improvement to the technical field of warehouse robotics. Examiner, respectfully disagrees with this analysis. As, an initial matter, an important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception. (MPEP 2106.05(f)). Here, the above additional elements merely receive, store, and transmit SKU item information and SKU items which is no more than “applying,” the judicial exception. Also, see Alice Corp. Pty. Ltd. V. CLS Bank Int’l, the court found that a commonplace business method or mathematical algorithm being applied on a general purpose computer. Here, the processor is able to determine an inventory volume upper limit, see applicant’s specification paragraph 00150. Examiner, further, notes that the “robot,” instructing, indicates a “field-of- use,” within the technological environment of providing instructions to a robot for moving items into an item container. As currently claimed, there is no improvement to the functioning of the robot, and the instructions sent are similar to those that would be sent by an entity in a warehouse setting for picking items by an robot. Noting that the scope of the claim ends at the robot being instructed without the robot actually performs anything based on the instructions. Furthermore, like in Affinity Labs v. DirecTv, the additional elements generally link instructing a robot, which, does no more than merely confine the use of the abstract idea to a robot for picking items in a warehouse and thus fails to add an inventive concept to the claims. Also, applicant suggest that the claims are integrated into a practical application when the claims are considered to effectively and accurately handle the step of allocating a turnover box to an order based on an estimated volume of each SKU item, see applicant’s arguments page 15. However, it is important to note that first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel"), see MPEP 2106.04(d)(1). First, the issue isn’t whether the specification recites an improvement thus this prong is moot and examiner will move to the second prong. Secondly, applicant’s limitations fail to reflect such improvement of effectively and accurately handling the allocation of a turnover box when applicant’s limitations fail to provide how the robot is actually performing the allocation and transport task as provided in applicant’s specification paragraph(s) 0033-0034. Examiner, further, notes that the limitation of “instructing,” the robot is merely field-of-use and generally linking see the above analysis.  Examiner, respectfully, suggest that applicant consider positively reciting how the system controls the self-driving robot in order to perform the transport task after receiving the instructions such that the robot is able to remove the items from the shelving to then have the sorting robot sort the goods to a turnover box at a sorting station, see applicant’s specification paragraph(s) 0033 and 0039. Therefore, applicant’s arguments are not persuasive.

	Fourth, Applicant argues on page(s) 17-18 of applicants’ arguments, that the claims amount to significantly more than the judicial exception since the claims recite specific steps that are used to provide an inventive concept of application of estimating goods volume and as a result improve the field of warehouse robotics. Examiner, respectfully disagrees with this analysis. As, an initial matter the Supreme Court has identified a number of considerations as relevant to the evaluation of whether the claimed additional elements amount to an inventive concept. The list of considerations here is not intended to be exclusive or limiting. Additional elements can often be analyzed based on more than one type of consideration and the type of consideration is of no import to the eligibility analysis. Additional discussion of these considerations, and how they were applied in particular judicial decisions, is provided in in MPEP § 2106.05(a) through (h). Examiner, respectfully, notes that the claims fail to provide an improvement based on the above analysis of how the claims merely amount to “apply it,” “field-of-use,” and “generally linking.” Also, see automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017).  Therefore, applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
	Applicant’s arguments and amendments, see pages 20-28, filed April, 12, 2022, with respect to 35 U.S.C. 103 have been fully considered and are persuasive. The 35 U.S.C. 103 has been withdrawn.

Priority
	Acknowledgment is made of applicant’s claim for foreign priority filed in China on 07/02/2018 and 09/28/2018, under 35 U.S.C. 119 (a)-(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 17-22 and 29-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 17 and 29-30, recites an entity that is able to detect an stacking operation based on item(s) stock keeping unit, which, the entity will determine the volume of the current SKU item in a location. The entity will then update the historical volume of the current SKU items based on the current volume of the SKU items at the location. The entity is then able to determine an effective volume of the accommodation location, which, an estimated volume will be determined by dividing the effective volume of the accommodation location by the historical SKU maximum storage quantity. A total volume of the current SKU will be determined based on the estimated volume value that is used as an actual volume. Independent Claim(s) 17 and 29-30, as a whole recites limitation(s) that are directed to the abstract idea(s) of certain methods of organizing human activity: managing personal behavior or relationships or interactions between people (including social activities and/or following rules or instructions), fundamental economic practices or principles, and/or commercial or legal interactions (e.g., business relations) and/or mental processes (i.e., observations and/or evaluations) and/or mathematical concepts (i.e., mathematical calculations and/or mathematical relationships). Independent Claim(s) 17 and 29-30, recites “searching for a location set involved in a new stacking operation, when detecting the new stacking operation of a current Stock Keeping Unit (SKU) item is completed,” “for each location in the location set, determining a current upper limit of a unit volume of the current SKU item in a location according to a location volume of accommodation in the location and a storage quantity of the current SKU item in the location,” “updating a historical volume of the current SKU item according to the current upper limit of the unit volume of the current SKU item on each location,” “determining an effective volume of accommodation in the location storing a largest quantity of the current SKU item,” “determining an estimated volume value of the current SKU item by dividing the effective volume of accommodation in the location storing the largest quantity of the current SKU item by a historical maximum storage quantity of the current SKU item, and using the estimated volume value of the current SKU item as an actual volume of the current SKU item,” “determining a total volume of the current SKU item associated with an order according to the actual volume of the current SKU item,” step(s)/function(s) are merely certain methods of organizing human activity: managing personal behavior or relationships or interactions between people (including social activities and/or following rules or instructions), fundamental economic practices or principles, and/or commercial or legal interactions (e.g., business relations) and/or mental processes (i.e., observations and/or evaluations). Also, Independent Claim(s) 17 and 29-30 recites “determining an estimated volume value of the current SKU item by dividing the effective volume of accommodation in the location storing the largest quantity of the current SKU item by a historical maximum storage quantity of the current SKU item,” step(s)/functions are merely mental processes (i.e., observations and/or evaluations) and/or mathematical concepts (i.e., mathematical calculations and/or mathematical relationships). Furthermore, as explained in the MPEP and the October 2019 update, where a series of step(s) recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. (See, MPEP 2106.04, 2016.05(II) and October 2019 Update at Section I. B.).  For instance, in this case, Independent Claim(s) 17 and 29-30, are similar to an entity determining the volume of items at a certain location based on the item SKU’s, which, the entity will then update the item historical information based on the current item’s volume at the location. The entity can then determine an estimated volume value, which, will be used to determine the total volume of the current SKU. The mere recitation of generic computer components (Claim 1: robot; Claim 29: a computer device, a processor, a storage device, and a robot; and Claim 30: a non-transitory computer-readable storage medium, a processor, and a robot) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim(s) 17 and 29-30 recites the above abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “searching,” “detecting,” “determining,” “updating,” “determining,” “determining,” “using,” “determining,” and “instructing,” information in a computer environment. The limitations that amount to “apply it,” are as follows (Claim 1: robot; Claim 29: a computer device, a processor, a storage device, and a robot; and Claim 30: a non-transitory computer-readable storage medium, a processor, and a robot). Examiner, notes that the robot, computer device, storage device, non-transitory computer-readable storage medium, and processor, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception. (MPEP 2106.05(f)). Here, the above additional elements merely receive, store, and transmit SKU item information and SKU items which is no more than “applying,” the judicial exception. Also, see Alice Corp. Pty. Ltd. V. CLS Bank Int’l, the court found that a commonplace business method or mathematical algorithm being applied on a general purpose computer. Here, the processor is able to determine an inventory volume upper limit, see applicant’s specification paragraph 00150. Examiner, further, notes that the “robot,” instructing, indicates a “field-of- use,” within the technological environment of providing instructions to a robot for moving items into an item container. As currently claimed, there is no improvement to the functioning of the robot, and the instructions sent are similar to
those that would be sent by an entity in a warehouse setting for picking items by an robot. Furthermore, like in Affinity Labs v. DirecTv, the additional elements generally link instructing a robot, which, does no more than merely confine the use of the abstract idea to a robot for picking items in a warehouse and thus fails to add an inventive concept to the claims. Also, similar to, In re Brown, where the court found that cutting hair after first determining the hair was considered insignificant application, which, is merely insignificant extra-solution activity, see MPEP 2106.05(g). Here, applicant has provided limitations that a robot be instructed to allocate items into a container after first determining the SKU item volume at a location, which , at best amounts to insignificant application that is a form of insignificant extra-solution activity. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, field-of-use, generally linking, and insignificant extra-solution activity, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).
	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment and field-of-use. Examiner further, notes that the additional element(s) (i.e., processor and computer device) are considered insignificant extra-solution activity, see above analysis. Similar to, Flook, the court found that performing repetitive calculations is well-understood, routine, and conventional computer function(s). Here, applicant has provided that the processor and computer device are is well-understood, routine, and conventional when the processor and computer device can perform good volume calculations, as taught in applicant’s specification Paragraph(s) 0015-0016. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

	Claim(s) 18-22 and 31-33: The various metrics of Claim(s) 18-22 and 31-33 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Claim(s) 17 and 29 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	The dependent claim(s) 18-22 and 31-33 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), which, doesn’t provide an inventive concept. Therefore, Claim(s) 17-22 and 29-33 are not patent eligible.

Novelty/Nonobviousness
	For the reasons outlined below, Independent Claim(s) 17 and 29-30, are distinguished from the art.
Jiang (US 10,875, 712). Jiang teaches obtaining warehouse good change information of a predetermined time period and current storage space utilization information of a warehouse. The system will determine whether the storage space is occupied or idle. The system will extract good identifiers and a quantity of goods to be stored within the predetermined time period, which, the system will determine a storage space plan for the good, which, the goods include identifiers such as barcodes that include two-dimensional codes in order to help count the quantity of goods. Jiang, further, teaches the system can determine a preset storage space in the warehouse for the goods to be stored within the predetermined time period, the quantity of the goods, and the current storage space utilization information. The system can determine various storage locations for the items and the storage space needed to store the woolen overcoat quantities, which, a certain storage space is able to store a maximum number of woolen coats and that the other storage spaces can store the remainder of the coats. However, Jiang, doesn’t explicitly teach determining an effective volume at a location storing a largest quantity of the current SKU item, which, the effective volume will be divided by the historical maximum storage quantity of the current SKU item to get an estimated volume and that estimated volume value will be used as the current SKU volume. Jiang, also, doesn’t explicitly teach determining a total volume of the current SKU item according the actual volume of the current SKU item, which, the system will then instruct a robot to allocate a turnover box to the order according to the total volume of the current SKU item.
Myers et al. (US 2008/0270269). Myers et al. teaches that the system can receive a physical count data with respect to an inventory record data for each part number counted. The system will then determine the physical count data for the number of parts located in inventory and the inventory record data. The system will then adjust the inventory record to correct the adjusted physical count data for the inventory. Myers et al., further, teaches that the inventory record data and historical inventory data includes the past adjustments to inventory records based on the physical count data and previous inventory records. 
Brown et al. (US 2006/0071774). Brown et al. teaches that the system can determining a space utilization percentage of a shelf based on the number of items that are stored on the shelf. Brown et al., further, teaches the system can determine that the if twenty-eight SKU items are stored on the shelf then the space on the shelf will be 100% full. However, Brown et al., doesn’t explicitly teach determining an effective volume at a location storing a largest quantity of the current SKU item, which, the effective volume will be divided by the historical maximum storage quantity of the current SKU item to get an estimated volume and that estimated volume value will be used as the current SKU volume. Brown et al., also, doesn’t explicitly teach determining a total volume of the current SKU item according the actual volume of the current SKU item, which, the system will then instruct a robot to allocate a turnover box to the order according to the total volume of the current SKU item.
Notomi (JP2001282906A). Notomi teaches a system that can define a maximum inventory quantity, which, is dependent on the actual data and the different days of the week. Notomi, further, teaches the system can determine that the maximum inventory stock quantity of 400 can be determined to fall to less than the minimum stock quantity. The system will determine that the maximum inventory stock quantity will be less than the minimum stock quantity, which, the system will decide to then replenish the stock quantity by ordering 1000 more pieces, which, the end of the day stock will become the maximum stock quantity on  that day. However, Notomi, doesn’t explicitly teach determining an effective volume at a location storing a largest quantity of the current SKU item, which, the effective volume will be divided by the historical maximum storage quantity of the current SKU item to get an estimated volume and that estimated volume value will be used as the current SKU volume. Notomi, also, doesn’t explicitly teach determining a total volume of the current SKU item according the actual volume of the current SKU item, which, the system will then instruct a robot to allocate a turnover box to the order according to the total volume of the current SKU item.
Jian et al. (US 2014/0084060). Jain et al. teaches a controller that can poll for current inventory at various locations. The system will also consider the historical data of the inventory and/or the inventory changes. The system will determine if the inventory change is equal to or less than the first threshold. Jian et al., further, teaches that the system will determine if the second threshold inventory change is less than the first. Based on the controller determining the inventory change of 10 articles then the inventory change value will be updated in the current inventory database as the new inventory. However, Jian et al., doesn’t explicitly teach determining an effective volume at a location storing a largest quantity of the current SKU item, which, the effective volume will be divided by the historical maximum storage quantity of the current SKU item to get an estimated volume and that estimated volume value will be used as the current SKU volume. Jian et al., also, doesn’t explicitly teach determining a total volume of the current SKU item according the actual volume of the current SKU item, which, the system will then instruct a robot to allocate a turnover box to the order according to the total volume of the current SKU item.
Tamarkin et al. (US 2007/0174146). Tamarkin et al. teaches a system that can receive a stock action, which, the system can then determine the current level of stock available at the hierarchical levels which the stock resides. The system can determine that the enterprise wishes to allocate all the current stock to that location. Tamarkin et al., further, teaches that the system can allocate stock to appropriate level based on the quantity of units of stock. The system can determine to remove certain stocks at location A for a different number of units and provide enough product at location A and then move the remainder of the stocks to another location based on availability rules. However, Tamarkin et al., doesn’t explicitly teach determining an effective volume at a location storing a largest quantity of the current SKU item, which, the effective volume will be divided by the historical maximum storage quantity of the current SKU item to get an estimated volume and that estimated volume value will be used as the current SKU volume. Tamarkin et al., also, doesn’t explicitly teach determining a total volume of the current SKU item according the actual volume of the current SKU item, which, the system will then instruct a robot to allocate a turnover box to the order according to the total volume of the current SKU item.
Shiee et al. (US 10,384,869). Shiee et al. teaches the quantity data may be obtained from data acquired by sensors and/or by a user manually counting the number of items at the inventory location. The system will then take the total footprint of items at the inventory location divided by a count indicated by quantity data to come to the quantity value. Shiee et al., further, teaches that robots can be used to pick, place, or otherwise move the items in the facility.  However, Shiee et al., doesn’t explicitly teach determining an effective volume at a location storing a largest quantity of the current SKU item, which, the effective volume will be divided by the historical maximum storage quantity of the current SKU item to get an estimated volume and that estimated volume value will be used as the current SKU volume. Shiee et al., also, doesn’t explicitly teach determining a total volume of the current SKU item according the actual volume of the current SKU item, which, the system will then instruct a robot to allocate a turnover box to the order according to the total volume of the current SKU item.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628